Citation Nr: 1146933	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-50 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Veteran represented by:	Attorney Joseph R. Moore


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1980 to March 1984.  

This case came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO which denied entitlement to service connection for headaches, tinnitus, and schizophrenia.  The Veteran perfected a timely appeal.  

The Board notes that the Veteran was discharged in March 1984 under other than honorable conditions.  However, in A December 2008 administrative decision the VA found that based on evidence of record the evidence clearly indicated that the Veteran's discharge was under conditions other than honorable based on repeated violations to include going absent without leave three different occasions and receiving two article 15's for use of marijuana.  A rating decision dated November 7, 2008, determined the Veteran was insane at the time of the offenses.  Therefore, the conditions under which the Veteran was discharged do not prohibit the payment of benefits from the Department of Veterans Affairs.  

As a final preliminary matter, the Board notes that in August 2011, subsequent to the RO's certification of the appeal to the Board, the Veteran submitted additional evidence, along with a written waiver of initial RO consideration of such evidence. See 38 C.F.R. § 20.1304(c) (2011). 


FINDINGS OF FACT

1.  On May 19, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing his claim for service connection for tinnitus.  

2.  On May 19, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing his claim for service connection for headaches. 

3.  Veteran's bi-polar disorder was not noted on the service entrance examination. 

4.  Clear and unmistakable evidence has not been presented does not demonstrate that the Veteran's schizophrenia existed prior to active duty service and the presumption of soundness has not been rebutted. 

5.  Schizophrenia, a psychosis, manifested to a compensable degree within one year of service separation.  

CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claim for service connection for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The criteria are met for withdrawal of the claim for service connection for headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

3.  The Veteran's diagnosed schizophrenia is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the claim for service connection for schizophrenia, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

II.  Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the preexisting disorder was not aggravated.  38 U.S.C.A. § 1111. 38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted." 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and then the burden falls on the government to rebut the presumption of soundness.  The Federal Circuit Court held, in Wagner, that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

III.  Analysis

A.  Headaches and Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  The Veteran withdrew his appeal as to the issues of service connection for tinnitus and headaches in a May 2011 written statement.  Consequently, the criteria are met for withdrawal of those claims.  Accordingly, the Board does not have jurisdiction to review those appeals, and they are dismissed. 

B.  Schizophrenia

The Veteran has contended that he was diagnosed with schizophrenia within one year of his discharge from active military service and therefore he is entitled to service connection on a presumptive basis.     

1.  Medical Background

Service treatment records reflect that, upon entrance into active service, the Veteran did not report a history of psychiatric treatment or any psychiatric symptoms and a clinical evaluation of the psychiatric system was normal.  

A January 1983 service treatment record shows that the Veteran slit his left wrist.  He reported feeling stressed out and was tired of being persecuted.  

A December 1983 personnel record shows that the Veteran was seen at the Community Mental Health Activity for psychiatric evaluation.  The Veteran presented with no history of mental illness.  No psychiatric illness was present.  It was indicated that the Veteran was psychiatrically cleared for any administrative action deemed appropriate by Command.  

A January 1984 personnel record shows that the Veteran had demonstrated a severe pattern of misconduct.  He was noted to be AWOL in three occasions, two of those within the past three months.  He received article 15's for these offenses and for use of marijuana.  He has been extensively counseled by his chain of command with no major improvement noticed.  

Private medical records from the Middletown Psychiatric Center show that the Veteran was admitted on May 8, 1984, and was discharged on June 21, 1984, and was diagnosed with schizophrenia.  Similarly, the Veteran was again hospitalized at this facility in July 1987 and June 1988 and was diagnosed with schizophrenia on both occasions.

The Veteran was also hospitalized at Arden Hill hospital from January 6, 1988, to January 10, 1988, and from January 18, 1988, to February 1, 1988, for treatment of his schizophrenia.   

A November 2004 private psychiatric evaluation shows that the psychiatrist noted the Veteran had a psychiatric history of more than 25 years suffering from delusions, hallucinations, and mood swings.  It started with admission to Arden Hills Mental Health unit (in 1984).  

A June 2006 letter from the Veteran's private psychiatrist stated that it is clear that the Veteran was suffering from psychosis while in the military.  In fact, the Veteran was inpatient at Middletown Psychiatric Center in April 1984, 30 days after discharge.  

An April 2008 VA psychiatric examination shows that the examiner opined that the Veteran's schizophrenia symptoms, in effect, began in childhood and adolescence.  The examiner found it less likely as not that the Veteran's schizophrenia was caused by or experienced a permanent aggravation by military service.   

Social work progress notes dated from September 2009-October 2010 show continued treatment for symptoms of schizophrenia.  The social worker commented that the Veteran was sane and stable when he entered the military.  Certainly he had 3 years of excellent reviews.  He was a very good soldier and went above and beyond; however he was struck with schizophrenia in the last 6 months he was in the service.  

A written statement from the Veteran's brother indicates that the Veteran was a normal student in school and active in little league baseball and that he did not suffer from the psychiatric disorder of hearing voices until he served in the military.  

An April 2011 private psychiatrist written statement indicates that the psychiatrist reviewed the Veteran's medical record and interviewed the Veteran.  The private psychiatrist concluded that there is no documentation of psychiatric illness prior to the Veteran's active duty service and it is extremely clear from his service records that his psychiatric illness began during his active-duty service.  He went on to say that there is no question that his symptoms began while he was on active-duty service.  The statements from the Veteran's family members describe a normal childhood, but altered behavior upon his return from service.  The stressors and components of military life directly led to the overt manifestation of his schizophrenia.  Although the exact causal relationships of life circumstances to schizophrenia are still debated, there is no question that this Veteran's schizophrenia began while on active duty.  This is quite clear when reviewing his profound and steady decomposition during the latter two years of his enlistment, and subsequent diagnosis of schizophrenia two months after his active-duty service.  He was psychotic by 1984, so much that VA has determined he was "insane."  Since that time he has been hospitalized on numerous occasions for severe symptoms, including hallucinations and suicide attempts, and has remained unemployable since discharge due to schizophrenia.  The diagnosis of schizophrenia has been confirmed by numerous providers over the years.  Based on the first documented psychiatric symptoms and chronicity of the disease process, the Veteran's schizophrenia arose in service.  

2.  Discussion

Here, the record evidence is clear that the Veteran currently suffers from schizophrenia.  The Veteran's claim was denied by the RO because they found that his diagnosed schizophrenia preexisted the Veteran's military service and was not permanently aggravated as a result of his service.  

In this case, the Board finds that the Veteran's acquired psychiatric disorder was not "noted" on the service entrance examination for the Veteran's period of active duty service.  

With respect to whether the Veteran's diagnosed schizophrenia preexisted military service, the Board notes that there is conflicting evidence of record.  In support of a finding that the Veteran's schizophrenia preexisted military service is the opinion of the April 2008 VA examiner who found that the Veteran's symptoms, in effect, began in childhood and adolescence.  However, in direct contrast to that opinion, an April 2011 private psychiatrist found that the Veteran's schizophrenia was not manifest prior to entry into military service, but rather, arose while the Veteran was serving on active duty.  In addition, a June 2006 written statement from the Veteran's private psychiatrist supports this conclusion as well.  

Although the claims file contains some evidence that the Veteran's schizophrenia may have manifest itself prior to the Veteran's military history, there is not clear and unmistakable evidence that demonstrates that the Veteran's schizophrenia preexisted the Veteran's military service.  Given that determination, the presumption of soundness is applicable in this case. 

Thus, the question before the Board is whether the Veteran's current schizophrenia is casually related to the Veteran's active military service.  

The Board notes that in certain circumstances, presumptive service connection is awarded.  For chronic diseases, such as psychoses listed in 38 C.F.R. § 3.309(a), the disease must have become manifest to a degree of 10 percent or more within 1 year from date of separation from active service.  38 C.F.R. § 3.307(a)(3).  For the purposes of this presumption, "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  

In this case the medical evidence of record shows that the Veteran was admitted to the Middletown Psychiatric Center in Middletown, New York in May 1984.  The Veteran was diagnosed with schizophrenia during this hospitalization.  This was just three months after the Veteran was discharged from military service and well within the one year presumptive period.  Therefore, the Veteran is entitled to presumptive service connection under 3.309(a) for his schizophrenia.  


ORDER

Entitlement to service connection for tinnitus is dismissed.  

Entitlement to service connection for headaches is dismissed.  

Entitlement to service connection for schizophrenia is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


